Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkie, U.S. Patent No. 6,074,731 in view of Austreng et al, U.S. Patent No. 2008/0050055.
Wilkie discloses a packaging material suitable for packaging food comprising at least one film layer having a cold release layer on one side, wherein the release layer may further comprise printing and a cold seal adhesive layer on the opposite face.  See col. 3, lines 29-35 and claims of Wilkie.  Wilkie necessarily teaches the steps of the method of providing the components and printing, since it teaches the materials and the printing as being present.
Wilkie differs from the claimed invention because it does not disclose that the material of the package should be compostable.  
However, Austreng teaches that packaging materials comprising cold seal layers, (paragraph 0033),  can be made from compostable materials, (paragraph 0028).  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have employed compostable materials to form the packaging of Wilkie in order to allow the material to be compostable and therefore more environmentally friendly.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Consentino et al, U.S. Patent No. 6,287,658 in view of Austreng et al, U.S. Patent Application Publication No. 2008/0050055.
Consentino discloses a packaging material comprising an outer film layer, a cold seal release layer facing out of the outer film layer, an inner film layer, printing disposed on side of the inner film and a cold seal adhesive layer on the other side of the inner film.  See figure 2 and col. 4, lines 1-46.  Note that the claims do not preclude the presence of intervening layers.  Consentino discloses the claimed materials and thus necessarily teaches providing the layers as claimed in the method claim.
Consentino differs from the claimed invention because it does not disclose that the films are compostable.  
However, Austreng teaches that packaging materials comprising cold seal layers, (paragraph 0033),  can be made from compostable materials, (paragraph 0028).  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have employed compostable materials to form the .
Applicant's arguments filed 11/16/20 have been fully considered but they are not persuasive. Applicant argues that Wilke does not disclose a process that accommodates spooled raw materials but instead employs an extrudable material.  However, the claims do not require that the materials be in any particular form or that they are applied in any particular way, but instead recite providing and disposing the different materials.  Therefore, Applicant’s arguments are not commensurate in scope with the claims.  Also, claims 1-2 are article claims and do not include any method steps.
Applicant argues that Austreng discloses other materials besides compostable and biodegradable materials to make packaging films and that paragraph 0028 refers to non-slip coatings, not to the packaging materials.  However, paragraph 0028 states:   

Front panel 12 and rear panel 14 can be made from any variety of substrates suitable for packaging, wrapping, covering, casing, or encasing materials. Conventionally, packages have been composed of multiple layers of paper and solid plastic films with an outer ply typically including a polymer-coated paper with a smooth printing surface, wherein the paper may be laminated to a layer of film and another paper layer. Some embodiments provide a package comprising a middle layer of woven mesh tubing to which an outer layer of solid plastic film is adhered using polypropylene or other polylaminates. The outside layer of film (comprising the outside of the package) may be printed or reverse-printed with graphics and product labeling. Solid films are utilized, which provide excellent printability and strength and meet or exceed performance standards dictated by the marketplace. Some embodiments also use films that are treated or coated to prevent slippage of packages during manufacturing, filling, transport, and storage. The materials to be used may partially or wholly comprise compostable, degradable, or recyclable materials. In some embodiments, a resealable package is provided in the form of a multi-layered composite bag used to store bulk-type products such as pet food, seeds, fertilizer, cereals, grains, charcoal, gravel, sand, and other bulk products intended for human and non-human consumption, and other non-consumable bulk products.



Therefore, the material referred to as being partially or wholly compostable, degradable or recyclable would be the packing material itself, not to a treatment or coating, which would add expense to the product without producing any benefit, if only a coating or treatment degraded and the package itself it did not.  
Applicant argues that Consentino does not employ biodegradable materials and that at best combining Consentino with Austreng would result in degradable packing having nondegradable coating layers.  However, Consentino is relied on for the teaching of the particularly claimed layers.  Austreng teaches employing biodegradable or compostable materials as packaging materials.  The instant claims do not require any of the materials to be spoolable or non-extrudable.  Further, one of ordinary skill in the art seeking to combine the teachings of Consentino and Austreng would have employed compostable or biodegradable materials for all the components, in order to make the entire package biodegradable.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789